765 F.2d 1468
MOUNTAIN STATES LEGAL FOUNDATION, etc., et al., Plaintiffs-Appellants,v.Donald P. HODEL, et al., Defendants-Appellees.
No. 82-1485.
United States Court of Appeals,Tenth Circuit.
July 1, 1985.

Before HOLLOWAY, Chief Judge, and SETH and McKAY, Circuit Judges.
The Court, on its own motion, hereby orders that its judgment entered in the captioned cause on July 23, 1984, 740 F.2d 792, is vacated.


1
It is the further order of the Court that its opinion filed in the captioned cause on July 23, 1984 is withdrawn.